Citation Nr: 1618091	
Decision Date: 05/05/16    Archive Date: 05/13/16

DOCKET NO.  12-16 653A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for diabetes mellitus, type II, claimed as being due to in-service herbicide exposure, and if so, whether service connection for that disability is warranted.

2.  Whether new and material evidence was received to reopen a claim for service connection for hypertension, to include as being secondary to diabetes mellitus, type II, and if so, whether service connection for that disability is warranted.

3.  Entitlement to service connection for peripheral neuropathy, to include as being secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from October 1967 through October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana which, among other issues, declined to reopen a claim for service connection for diabetes mellitus, type II; reopened but denied a claim for service connection for hypertension; and, denied an original claim for service connection for peripheral neuropathies.  The Veteran perfected a timely appeal of those denials.

The issues of the Veteran's entitlement to service connection for diabetes mellitus, type II and peripheral neuropathies are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's original claims for service connection for diabetes mellitus, type II and hypertension were received in June 2003 and denied in a June 2004 rating decision; the Veteran did not perfect a timely appeal of that decision.
 
2.  The Veteran's current petition to reopen his claims for service connection for diabetes mellitus, type II and hypertension was received in September 2006.
 
3.  The evidence associated with the claims file since the RO's June 2004 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran's diabetes mellitus, type II and hypertension are related etiologically to his active duty service, to include in-service herbicide exposure.

4.  The Veteran's hypertension was first manifest in February 1970, less than one year after his separation from active duty service.


CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's June 2004 rating decision is new and material, and the Veteran's claim for service connection for diabetes mellitus, type II, claimed as being due to in-service herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  The additional evidence associated with the claims file since the RO's June 2004 rating decision is new and material, and the Veteran's claim for service connection for hypertension, claimed as being secondary to diabetes mellitus, type II and/or in-service herbicide exposure, is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1103, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service-connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, a veteran must be provided information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.  Such notice should be provided to a veteran before the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In regard to the Veteran's petition to reopen his previous claims for service connection for diabetes mellitus, type II and hypertension, and, the issue of the Veteran's entitlement to service connection for hypertension, given the favorable action taken below as to those issues, no further notification or assistance in developing the facts pertinent to those matters is required.  Such action would result only in delay.

II.  Reopening Service Connection Claims

The Veteran's original claims for service connection for claimed diabetes mellitus, type II and hypertension were received by VA in June 2003.  Those claims were denied in a June 2004 rating decision issued by the RO in Los Angeles, California.  As bases for denying those claims, the RO determined that the evidence available at that time did not show that the Veteran had service within the boundaries of Vietnam; hence, service connection for is diabetes could not be presumed under 38 C.F.R. § 3.309(e).  Also, the RO concluded, the evidence did not show the existence of any other relationship between the Veteran's diabetes and his active duty service.  In regard to claimed hypertension, the RO determined that the evidence did not show that the Veteran's hypertension was either incurred during or aggravated by his active duty service.  Although the Veteran initiated an appeal of that decision by filing a timely Notice of Disagreement (NOD), and was provided a Statement of the Case (SOC), he did not subsequently perfect his appeal.  Accordingly, the June 2004 denial is final.  38 U.S.C.A. § 7105(c).

In September 2006, the Veteran filed a petition to reopen his claims for service connection for diabetes mellitus, type II and for hypertension.  That petition is the subject of this appeal.

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

At the time of the final June 2004 denial, the evidentiary record consisted of lay assertions raised in the Veteran's claims submissions; service treatment records; service personnel records; post-service records for VA treatment received by the Veteran from February 1970 through June 2004; private treatment records from Memorial Medical Center of Long Beach, dated from November 1988 through October 1994; and, private treatment records from Pacific Hospital of Long Beach, dated from January 1992 through October 1994.  Since that time, the record has been augmented by additional lay assertions raised in claims submissions received since September 2006; a June 2008 statement from the Veteran's spouse; records for additional VA treatment received by the Veteran through May 2012; a copy of an August 2004 social security disability examination conducted by Dr. E.A.R.; a January 2005 private treatment record from Dr. M.A; and ship's histories for the U.S.S. Providence obtained from the internet by the Veteran.

In sum, the VA treatment records that were available at the time of the June 2004 denial showed that the Veteran had documented service on board the U.S.S. Providence from February 1968 through October 1969.  Research conducted by the National Personnel Records Center (NPRC) in August 2003 confirmed that the U.S.S. Providence did conduct naval support from the official waters of Vietnam; however, was unable to confirm that the U.S.S. Providence traveled in any of the inland waterways or that the Veteran ever performed duties on land in Vietnam.  The post-service treatment records available at that time did not expressly state that the Veteran had diabetes mellitus, type II; however, a November 2001 VA treatment record does indicate that  the Veteran had been taking Metformin, a medication commonly used for treating diabetes.  A July 2003 VA treatment record references a reported history of diabetes mellitus, type II, but does not indicate when the Veteran's diabetes was diagnosed initially.  Regarding hypertension, the evidence available at that time showed that the Veteran was being followed for hypertension that was being managed by medications.  Again, however, there was no opinion in the record as to whether the hypertension was related in any way to the Veteran's active duty service.

The records received since the final June 2004 denial includes a June 2008 statement from the Veteran's spouse, which attests that the Veteran was told that he was borderline diabetic and hypertensive when he attempted to re-enlist into service in 1970.  She recalled that the Veteran was treating at VA medical facilities in Wadsworth, Kansas and at the Overton Brooks VA Medical Center (VAMC) in Shreveport, Louisiana.  Additionally, records for ongoing VA treatment received by the Veteran indicate that he has been followed for ongoing diabetes mellitus, type II and hypertension.  Notably, an October 2006 letter to the Veteran from the Shreveport, Louisiana VAMC expresses that the Veteran was being added to VA's Agent Orange registry for herbicide exposure in 1968. 

Overall, the newly received medical evidence raises new information that the Veteran may have been exposed to herbicides during his service in Vietnam, and also, that he has had ongoing diabetes and hypertension that dates essentially back to his period of active duty service.  This new information suggests the possibility that his diabetes and hypertension may be presumed as having resulted from in-service herbicide exposure, or alternatively, that  his diabetes and hypertension had their onset during service, or possibly, were manifest within a short period from  his active duty service.  Accordingly, the Board finds that new and material evidence has been received and the low threshold necessary to reopen his claims for service connection for diabetes mellitus, type II and hypertension are met.  Those service connection claims will next be addressed by the Board on a de novo basis.

III.  Service Connection for Hypertension

In his claims submissions and written statements, the Veteran alleges generally that he has hypertension that is related etiologically to his active duty service.  His spouse asserts, in a June 2008 statement, that the Veteran was told in 1970 that he was borderline hypertensive and was denied re-entry into service for that reason.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally is established if probative evidence shows three things:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

The existence of a chronic in-service disease may be shown through a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity during service.  If chronicity in service is not established, a showing of continuity of symptoms after separation from service is necessary in order to support the claim.  38 C.F.R. § 3.303(b).  Notwithstanding the lack of evidence of disease or injury during service, service connection can still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b) (West 2015); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  Service connection may also be granted for any disease that is diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Also, if certain diseases, such as cardiovascular-renal disease including hypertension, become manifest to a degree of 10 percent within one year of separation from active service, then the disease is presumed as having been incurred during active duty service, even in the absence of evidence showing such disease during service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements for service connection is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Evidence that relates the current disorder to service must be medical in nature unless it relates to a disorder that may be competently demonstrated by lay observation.  In order to establish the existence of a chronic disease in service, the evidence must show a combination of manifestations that are sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).

Under Note (1) of 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Note (1) defines "hypertension", for VA purposes, as diastolic blood pressure that is predominantly 90 millimeters or greater.  "Isolated systolic hypertension" is defined, for VA purposes, as systolic blood pressure that is predominantly 160 millimeters or greater with a diastolic blood pressure of less than 90 millimeters.  In a blood pressure reading, "systolic blood pressure" is represented as the top value, whereas "diastolic blood pressure" is expressed as the bottom value (for example, in a blood pressure reading of 120/80, the value of 120 represents the systolic blood pressure, while the value of 80 reflects the diastolic blood pressure).

Consistent with the assertions raised by the Veteran and his spouse, records from VA treatment in February 1970, less than a year after the Veteran's separation from service, show that the Veteran had a hypertensive blood pressure reading of 140/90 mmHg.  Records for subsequent VA and private treatment received by the Veteran through May 2012 reflect periodic elevated blood pressure readings, and indeed, show that the Veteran has been followed for hypertension.

Overall, the evidence shows that the Veteran's hypertension was first manifest during blood pressure readings taken in February 1970, less than one year after the Veteran's separation from service in October 1969.  Pursuant to 38 C.F.R. § 3.309(a), service connection for the Veteran's hypertension is presumed.  That presumption is not rebutted by contrary evidence in the record.  Accordingly, the Veteran is entitled to service connection for hypertension.  To that extent, this appeal is granted.



	(CONTINUED ON NEXT PAGE)



ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for diabetes mellitus, type II, claimed as being due to in-service herbicide exposure, is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for hypertension, to include as being secondary to diabetes mellitus, type II, is reopened.

Service connection for hypertension is granted.


REMAND

In regard to the issues concerning the Veteran's entitlement to service connection for diabetes mellitus, type II and peripheral neuropathies, to include as being secondary to diabetes mellitus, type II, copies of correspondence in the record from the Social Security Administration indicate that the Veteran has been receiving social security disability benefits.  VA has not yet made any effort to obtain the Veteran's social security records.  Under the circumstances, VA should undertake such efforts at this time.  38 C.F.R. § 3.159(c)(2); see also Baker v. West, 11 Vet. App. 163 (1998) (holding that VA's duty to assist includes obtaining SSA records); Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (clarifying that VA's duty to obtain social security records applies only to records relevant to a Veteran's present claim).

In order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his claimed diabetes mellitus, type II and peripheral neuropathies since May 2012.  VA must then also make efforts to obtain the records for treatment identified by the Veteran.  38 C.F.R. § 3.159.

In a March 2016 statement, received after the issuance of the supplemental statement of the case, the Veteran asserted that he was exposed to toxic chemicals, in additional to Agent Orange, during his service aboard the U.S.S. Providence.  He asserts that his health problems, including diabetes, are a result of his service.  The Board finds that an examination to address the etiology of the claimed diabetes mellitus, type II and peripheral neuropathy is warranted.  See McClendon.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a VA 21-4142 release and be asked to identify the name(s) and current address(es) for any private and/or VA treatment providers who have provided treatment for his diabetes mellitus, type II and peripheral neuropathy since May 2012.  The RO should attempt to obtain any identified records
 
2.  Obtain the Veteran's social security records and the records for additional treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.
 
3.  Afford the Veteran the appropriate VA examination to determine the current nature and etiology of the claimed diabetes mellitus, type II and peripheral neuropathy.  The examiner should set forth an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's diabetes mellitus type II had its onset during service; or was caused by an incident or event that occurred during service, to include claim exposure to Agent Orange and toxic chemicals in service.  The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.
 
4.  After completion of the above development, the issues on appeal should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


